                                         UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF OREGON

In re                                              )   Case No. 19-34084-pcm13
                                                                ________________
TOMMY LEE PROFIT                                   )
                                                   )   NOTICE OF HEARING ON
                                                   )   (Check ONE)
                                                   )      Motion to Extend/Impose Stay Per §362(c)
                                                   )      Debtor’s Motion to Impose Stay Per §362(n)
                                                   )
Debtor(s)                                          )

                                                        Tommy Lee Profit
YOU ARE NOTIFIED that the attached Motion was filed by: _____________________________________________________.

The name and service address of the moving party’s attorney (or moving party, if no attorney) are: ___________________
W. George Senft, 2411 SW 5th Ave., Portland, OR 97201
__________________________________________________________________________________________________.

(If debtor is the moving party) The debtor’s address and Taxpayer ID#(s) (last 4 digits) are:
7816 N Olympia St., Portland, OR 97203, xxx-xx-7182
___________________________________________________________________________________________________.

Notice is given that:

A Telephone Hearing on the Motion, at which testimony will be taken if offered and admissible, will be held as follows:

    Date:                11/19/19
    Time:                2:00 pm
    Call In Number:      (888) 684-8852
    Access Code:         3702597

The moving party must be present at the hearing.

                                         TELEPHONE HEARING REQUIREMENTS

1. You must call in and connect to the telephone hearing line or personally appear in the judge’s courtroom no later than your
   scheduled hearing time. The court will not call you. If you have problems connecting, call the court at (503) 326-1500 or
   (541) 431-4000.

2. You may be asked to call again from another phone if your connection is weak or creates static or disruptive noise.

3. Please mute your phone when you are not speaking. If you do not have a mute function on your phone, press *6 to mute
   and *6 again to unmute if you need to speak. Do not put the court on hold if it will result in music or other noise. If
   available, set the phone to "Do Not Disturb" so it will not ring during the hearing.

4. When it is time for you to speak, take your phone off the “speaker” option or headset to minimize background noise and
   improve sound quality. Position the telephone to minimize paper rustling. Do not use a keyboard or talk with others in the
   room. Be aware that telephone hearings may be amplified throughout the courtroom.

5. Do not announce your presence until the court calls your case. Simply stay on the line, even if there is only silence, until
   the judge starts the hearings, and then continue to listen quietly until your case is called.

6. Whenever speaking, first identify yourself.

7. Be on time. The judge may handle late calls the same as a late appearance in the courtroom.

                                                                          /s/ W. George Senft
                                                                          ____________________________________________
                                                                          Signature

                   11/11/19 I served copies of this Notice and the Motion on the debtor(s), all creditors, all parties requesting
I certify that on __________
special notice, any Creditors’ Committee Chairperson, and their respective attorneys.

                                                             /s/ W. George Senft, Attorney for Moving Party
                                                             _______________________________________________________
                                                             Signature & Relation to Moving Party
721.5 (7/18/13)
                                 Case 19-34084-pcm13             Doc 9      Filed 11/11/19
 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES BANKRUPTCY COURT
 9
                                                DISTRICT OF OREGON
10

11                                                            ) Case no. 19-34084-pcm13
     In re:                                                   )
12                                                            )
     TOMMY LEE PROFIT,                                        ) DEBTOR’S MOTION TO EXTEND
13                                                            ) AUTOMATIC STAY
                          Debtor.                             )
14                                                            )
                                                              )
15
              The Debtor, by and through his counsel W. George Senft, hereby moves this Court, pursuant to
16
     section 362(c)(3)(B) for an order continuing the automatic stay provided under section 362(a) as to all
17
     creditors. In support of this motion, the Debtor states as follows:
18
              1. On November 04, 2019, Debtor filed the above referenced Chapter 13 bankruptcy.
19
              2. Following cases were previously filed:
20
              3. On October 03, 2016, Debtor filed a Chapter 13 bankruptcy that was dismissed on November 01,
21
     2019 upon his motion for dismissal. The case number was 16-33796. A motion for relief from stay was
22
     granted in this proceeding.
23
              4. On May 20, 2010, Debtor filed a Chapter 13 case, which was discharged on April 28, 2015.
24
              5. On July 16, 2003, Debtor filed a Chapter 13 case, which was converted to a proceeding under
25
     Chapter 7. Debtor received a discharge on June 14, 2005.
26

27

28

                                                  Motion to Extend Automatic Stay - 1
     Law Offices of W. George Senft
     2411 SW 5th Ave.
     Portland, OR 97201
     Tel.: (503) 227-3819 Fax: (503) 227-4372
                                      Case 19-34084-pcm13          Doc 9       Filed 11/11/19
 1            6. The petition in this case has been filed in good faith as to all creditors. Debtor believes that
 2   the Chapter 13 plan he has submitted will be confirmed and that he will be able to fully perform under
 3   the terms of the plan. Debtor’s income increased and his wife will return to work.
 4            WHEREFORE the debtor requests that this Court continue the automatic stay under section
 5   362(a) as to all creditors for the duration of this chapter 13 proceeding, or until such time as the stay is
 6   terminated under section 362(c)(1) or (c)(2), or a motion for relief is granted under section 362(d).
 7

 8            DATED: November 11, 2019
                                                                         /s/ W. George Senft
 9
                                                                         W. George Senft, OSB# 081213
10                                                                       Attorney for Debtor

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 Motion to Extend Automatic Stay - 2
     Law Offices of W. George Senft
     2411 SW 5th Ave.
     Portland, OR 97201
     Tel.: (503) 227-3819 Fax: (503) 227-4372
                                      Case 19-34084-pcm13         Doc 9       Filed 11/11/19
 1

 2

 3

 4

 5

 6

 7

 8
                                        UNITED STATES BANKRUPTCY COURT
 9
                                                    DISTRICT OF OREGON
10

11                                                                    )   Case no. 19-34084-pcm13
     In re:                                                           )
12                                                                    )
     TOMMY LEE PROFIT,                                                )   DECLARATION IN SUPPORT OF
13                                                                    )   MOTION TO EXTEND AUTOMATIC
                        Debtors.                                      )   STAY
14                                                                    )
                                                                      )
15
         I, Tommy Lee Profit, hereby declare and say:
16
         1. I am the Debtor in the above entitled action.
17
         2. The above referenced case was filed on November 04, 2019. The filing was necessary to stop
18
              the foreclosure sale of our house.
19
         3. On October 03, 2016, I previously filed a Chapter 13 case with the case number 16-33796.
20
              This case was dismissed upon my motion.
21
         4. I lost the stay protection because of missed mortgage payments. My wife was involved in a car
22
              accident that resulted in loss of income.
23
         5. My wife will return to work in December of 2019. In addition I received a pay raise. My
24
              income increased by $5 per hour.
25
         6. Further, I filed a Chapter 13 case in 2010 that was discharged in 2015. Case number 10-34650.
26
              I also filed a Chapter 13 case in 2003 that was converted to a proceeding under Chapter 7 with
27
              a discharge in 2005. Case number 03-38026.
28

                                            Declaration in Support of Motion to Extend Automatic Stay - 1
     Law Offices of W. George Senft
     2411 SW 5th Ave.
     Portland, OR 97201
     Tel.: (503) 227-3819 Fax: (503) 227-4372
                                      Case 19-34084-pcm13                 Doc 9       Filed 11/11/19
 1       7. Based on my changed income situation, I am confident that I will be able to make the mortgage
 2            payments and the plan payments.
 3       I declare under penalty of perjury that the information contained above is true and correct to the
 4   best of our knowledge, information and belief.
 5            DATED: November 11, 2019
 6                                                                                        ___________________________
                                                                                          /s/ Tommy Lee Profit
                                                                                          Tommy Lee Profit
 7
                                                                                          Debtor
 8

 9

10

11                                               CERTIFICATE OF SERVICE

12          I hereby certify that on November 11, 2019, a copy of Notice of Hearing, Motion to Extend
13
     Automatic Stay and Declaration in Support of Motion was served electronically or by regular United
     States mail to the debtor(s), all creditors, all parties requesting special notice, any Creditors’
14   Committee Chairperson, and their respective attorneys, the Chapter 13 Trustee and the United States
     Trustee.
15

16
                      November 11, 2019
              Dated: ___________________
17                                                                     /s/ W. George Senft
                                                                       ___________________________
                                                                       W. George Senft, OSB# 081213
18
                                                                       Attorney for Debtor
19

20

21

22

23

24

25

26

27

28

                                            Declaration in Support of Motion to Extend Automatic Stay - 2
     Law Offices of W. George Senft
     2411 SW 5th Ave.
     Portland, OR 97201
     Tel.: (503) 227-3819 Fax: (503) 227-4372
                                      Case 19-34084-pcm13                 Doc 9       Filed 11/11/19
